PER CURIAM: *
Paul R. Gonzalez, Texas prisoner # 716144, has not shown, in this 42 U.S.C. § 1983 action, that the district court erred in holding that he failed to state a claim of deliberate indifference to his serious medical needs. See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.1991). Nor has he shown any other error by the district court. Accordingly, the judgment of the district court is AFFIRMED and the motion for appointment of counsel is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.